DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 10, 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piehl et al. (US 2007/0024811).

	Regarding claim 1
	Piehl et al. shows the liquid crystal on silicon panel, comprising: a plurality of driving circuits (taken to be inherent to the Liquid crystal on silicon microdisplay LCOS, (see for example para. 0017 and 0020 and Figs. 6A-C), each of the driving circuits comprising a first driving route (taken to be a first path of light associated with the display unit 14a, see for example Fig. 5) a second driving route (taken to be second path of light associated with display unit 14b), wherein the first driving route and the second driving route are 5configured to drive corresponding subpixel electrodes and respectively determine display content of a first wobulation image and a second wobulation image (see for example Figs. 6A-6C and para. 0027).  

	Regarding claims 2 and 11
	Piehl et al. further shows, wherein the first driving route and the second driving route operate in different phases (taken to be different light polarization phases, see for example para. 0026). 

	
	Regarding claims 4 and 13
	Piehl et al. further shows, wherein the first driving route drives a 15plurality of first subpixel electrodes (taken to be inherent to the LCOS display pixels), the second driving route drives a plurality of second subpixel electrodes, and at least one of the first 

	Regarding claims 5 and 14
	Piehl et al. further shows, wherein a part of the subpixel electrodes is coupled to the first driving route and the second driving route (taken to be inherent to the LCOS display pixels) and the first driving route and 20the second driving route are selected from the same driving circuit or two different driving circuits (taken to be same circuits of the first where the wobulation images that is generated by static-wobulation, see for example para. 0027).  

	Regarding claims 6 and 15
	Piehl et al. further shows, wherein the display content of the first wobulation image and the second wobulation image is the same or different (taken to be the same since it is shifted, see for example para. 0027).  


	Regarding claim 10
	Piehl et al. further shows, the projection apparatus, comprising: a light source (16), configured to output an illumination beam (see for example Fig. 1); 20a liquid crystal on silicon panel (LCOS), configured to convert the illumination beam into an image beam and output the image beam (see for example Fig. 1 and para. 0017), wherein the image beam comprises display content of a first wobulation image and a second wobulation image (see for example Figs. 6A-6C and para. 0027), and the liquid crystal .  




Allowable Subject Matter

Claims 3, 7-9, 12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 7-9, 12 and 16-18
The prior art of record taken alone or in combination does not teach or suggest the liquid crystal on silicon panel as recited in claim 1, or the projection apparatus as recited in claim 10, having the further limitations as set forth in claims 3, 7-9, 12 and 16-18.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schuck et al. (US 2010/0328561) and Gupta (US 2005/0243290), both show a projection device having wobulation images.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687